Citation Nr: 0723118	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 1, 1997 
for reinstatement of a 10 percent disability evaluation for 
the service-connected osteomalacia of the right knee with 
Osgood Schlatter and degenerative osteoarthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from July 1975 to November 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating determinations dated in October 2004 and 
March 2005 from the Department of Veterans Affairs (VA) 
Regional Office (RO), in Indianapolis, Indiana.  The October 
2004 rating decision assigned a 10 percent rating to the 
service-connected osteomalacia of the right knee with Osgood 
Schlatter and degenerative osteoarthritis effective from 
October 6, 2003.  The March 2005 RO determination assigned an 
effective date of January 1, 1997 for the assignment of the 
10 percent rating for the right knee disability.   

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.  At the hearing, the veteran submitted 
additional evidence in support of his claim to the Board with 
a waiver which waived his right to have the case remanded to 
the RO for review of the additional evidence.  Therefore, the 
Board finds that a remand for the RO's initial consideration 
of this evidence is not required and the Board may proceed 
with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  On October 6, 2003, VA received the veteran's claim for 
reinstatement of the 10 percent rating for service-connected 
osteomalacia of the right knee with Osgood Schlatter and 
degenerative osteoarthritis. 

2.  Computer records from the VA benefits system show that 
the veteran had a service-connected disability rated as 10 
percent rating and the records show that there was no record 
of payment from January 1, 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
1997 for the assignment of a 10 percent rating for the 
veteran's service-connected osteomalacia of the right knee 
with Osgood Schlatter and degenerative osteoarthritis are not 
met.  38 U.S.C.A. § 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided letters 
to the veteran in October 2004, March 2006, April 2006, and 
December 2006.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for an earlier effective.  Specifically, the 
October 2004 letter informed the veteran of what information 
or evidence was needed to reinstate the disability benefits 
back to the date the benefits were suspended due to the 
veteran's whereabouts being unknown.  The letter advised the 
veteran that he needed to submit evidence showing the date 
the VA benefits were terminated.  The April 2006 and December 
2006 letters informed the veteran of what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  The veteran was also 
told to inform VA of any additional information or evidence 
that VA should have, and was told to submit evidence that 
pertains to the claim to the RO.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Regarding Dingess notice, elements (1), (2) and (3) are not 
at issue.  Regarding element (4) (degree of disability) and 
element (5) (effective date), the veteran was provided with 
notice of these elements in the March 2006 VCAA notice 
letter.  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision on his claim for earlier effective dates.  As 
noted above, the veteran was provided with content-complying 
notice in October 2004, March 2006, and April 2006.  After 
the notice, the veteran had several months to submit 
additional information or evidence in support of his claim 
before the claim was readjudicated in September 2006.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board finds that the duty to assist has been met.  It is 
significant to note that the veteran's claims file appears 
has been lost by VA.  The present record has been rebuilt 
from VA computer records and records submitted by the 
veteran.  Review of the record shows that the RO conducted 
proper searches for the missing claims folder in accordance 
with M21-1MR, Parts II and III.  The RO requested searches at 
the RO's and medical facilities where the folder may be 
located.  In April 2005, the RO put the claims folder on a 
nationwide circulation.  The folder was flagged in the filing 
system and if the file is located, it will immediately be 
forwarded to the RO.  The RO searched for records showing the 
recent payment history.  In March 2005, the RO requested an 
audit of the payment records back to June 1, 1979 to 
determine when the benefits payments to the veteran were 
terminated.  The RO was informed that the records could only 
be searched to January 1998.  

The Board finds that all attempts to locate and/or rebuild 
the original claims file in accordance with proper procedures 
have been completed and documented in narrative form, and the 
documentation is associated with the claims file.  The Board 
concludes that a verifiable, reasonably exhaustive search for 
the original claims folder has been undertaken, and that 
verifiable due diligence has been exercised in rebuilding the 
claims folder in the absence of success in locating the 
original claims folder.  Further, the RO has advised the 
veteran of the missing claims folder in a March 2005 letter 
and in an April 2005 report of contact.  The Board finds that 
the RO has made all reasonable efforts to locate the missing 
claims folder and the RO has informed the veteran that if the 
missing claims folder is eventually located, any proper 
adjustments will be made to the benefits award pursuant to 
38 C.F.R. § 3.158(c).   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim for an earlier effective 
date.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).  When the whereabouts of a claimant 
or beneficiary are unknown, the provisions of 
38 C.F.R. § 3.158 apply.  See 38 C.F.R. § 3.400 (t).   

The provisions of 38 C.F.R. § 3.158 (c) indicate that where 
payments of pension, compensation, dependency, and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. § chapter 18 have not been made or have been 
discontinued because a payee's present whereabouts are 
unknown, payments will be resumed effective the day following 
the date of last payment if entitlement is otherwise 
established, upon receipt of a current valid address.  
38 C.F.R. § 3.158(c).     

It is well established that it is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry.  See Hyson v. Derwinski, 5 
Vet. App. 262 (1993) (the Court stated that in the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him).  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Initially, the Board notes that in cases where the veteran's 
service medical records or other pertinent records, for that 
matter, are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board also has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare, 
supra.  And while the case law does not lower the legal 
standard for proving a claim, it increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo, 9 
Vet. App. at 51.  Moreover, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  The Board's analysis of the veteran's 
claim has been undertaken with this heightened duty in mind.

The veteran essentially contends that he is entitled to an 
effective date prior to January 1, 1997 for the reinstatement 
of the 10 percent rating for the service-connected 
osteomalacia of the right knee with Osgood Schlatter and 
degenerative osteoarthritis.  He contends that he is entitled 
to an effective date of December 1, 1977, which is the first 
date of the month after he separated from service.  The 
veteran contends that he is entitled to disability benefits 
from this date because he filed a claim for disability 
benefits shortly after separation from service.  He argues 
that he is entitled to $13,415 in retroactive compensation 
benefits for the time period of December 1, 1977 to January 
1, 1997.  

Review of the record reveals that the veteran filed a claim 
for reinstatement of disability benefits in December 2003.  
After this claim was filed, the RO scheduled the veteran for 
a VA examination.  During the course of this action, the 
veteran's original claims folder was lost.  Review of the 
record shows that the RO conducted proper searches for the 
missing claims folder in accordance with M21-1MR, Parts II 
and III.  

The original claims folder was not located and the RO rebuilt 
the present record from VA computer records and records 
submitted by the veteran.  The RO reviewed the available 
records including the December 2003 VA examination report and 
VA computer records.  The RO determined that the veteran's 
benefits had been suspended because his whereabouts had been 
unknown.  The RO searched the recent payment history and VA 
computer records revealed that disability benefit payments 
were suspended January 1, 1997.  As noted above, an audit of 
payment records dated earlier than January 1998 was not 
possible.  The VA computer records showed no payment to the 
veteran from January 1, 1997 to present.  In the March 2005 
determination, the RO reinstated the 10 percent rating to the 
service-connected right knee disability from that date and 
issued a retroactive payment.  

The Board finds that January 1, 1997 is the proper effective 
date for the reinstatement of the disability benefits.  
38 C.F.R. § 3.158 (c) provides that where payments of 
compensation have not been made or have been discontinued 
because a payee's present whereabouts is unknown, payments 
will be resumed effective the day following the date of last 
payment if entitlement is otherwise established, upon receipt 
of a current valid address.  38 C.F.R. § 3.158 (c).  The 
evidence of record shows that January 1, 1997 is the day 
following the date of the last payment made to the veteran.  
The evidence of record shows that entitlement to a 10 percent 
rating for the service-connected right knee disability is 
established and that the veteran provided the RO with his 
current address.     

There is no competent evidence which establishes that payment 
to the veteran was suspended prior to January 1, 1997.  The 
veteran was unable to provide competent evidence of an 
earlier date when the disability benefits were suspended.  At 
the hearing before the Board in December 2006, the veteran 
stated that he did not remember the date he filed the claim 
for compensation but he believed he filed the claim shortly 
after service separation.  The veteran stated that he did not 
remember receiving a response from VA after he filed the 
claim for compensation and he did not remember receiving 
money from VA.  As noted above, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  The VA computer records 
are the only evidence of record which establishes when 
payments to the veteran were suspended and this evidence 
shows that the proper effective date is January 1, 1997.    

In conclusion, the evidence establishes that January 1, 1997 
is the day following the date of the last payment of 
disability benefits made to the veteran.  The Board finds 
that the preponderance of the evidence is against the 
assignment of an effective date prior to January 1, 1997 for 
the reinstatement of a 10 percent disability evaluation for 
the service-connected osteomalacia of the right knee with 
Osgood Schlatter and degenerative osteoarthritis, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim for an earlier effective date, the benefit 
of the doubt doctrine is not for application with regard to 
this claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an effective date prior to January 1, 1997 for 
reinstatement of a 10 percent disability evaluation for the 
service-connected osteomalacia of the right knee with Osgood 
Schlatter and degenerative osteoarthritis is not warranted, 
and the appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


